Title: To James Madison from Edmund Randolph, 1 March 1787
From: Randolph, Edmund
To: Madison, James


My dear sir.
Richmond March 1: 1787.
I acknowledge with great pleasure your two favors of the 15th. & 18th. ulto., received this evening.
The documents to be forwarded to you as stated in my public letter will prove the truth of your suspicion, that the occlusion of the Missi. to Virginia, would throw the western settlers into an immediate state of hostility with Spain. If the subject be canvassed, it will not be sufficient to negative it merely; but a negative with some emphasis can alone secure Mr. H——y to the objects of the convention at Phila.
I have assayed every means to prevail on him to go thither. But he is peremptory in refusing, as being distressed in his private circumstances. Genl. Washington will be pressed again and again; but I fear ineffectually.
My present office is replete with employment. The naval offices, militia and other important topics will engross us day by day for the next five weeks. And yet we cannot obtain a shilling for our support. I am happy, however, to find, that our New-York fellow labourers in public service will certainly be in better plight, than ourselves.
Old Mr. Cary has quitted the field of life, and thus leaves the chair undisputed to Mr. Jones.
Paper-money has a daily resurrection from the blow, which it lately received. The next month will enable me to judge its fate from the elections; several candidates in more than one county founding their pretensions on their determination to emit it, if possible. If the treaty shd. press close, who can say, that an asylum will not be opened in the temple, dedicated to fraud?
The mail may be closed before this letter is admitted. Therefore I can only add that I always am yrs afftely
E. R.
Pray send me, if you can, witht. inconvenience, as soon as possible, Copies of the public treaties with foreign nations and congress, France excepted: and of the treaties with the Indians.
 